74 N.Y.2d 861 (1989)
In the Matter of Ella Ruffino, Respondent,
v.
Isadore Rosen & Sons et al., Respondents, and Special Disability Fund, Appellant. Workers' Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued September 13, 1989.
Decided October 12, 1989.
Morris N. Lissauer for appellant.
Henrietta Frieder and Hugh O'Boyle for Isadore Rosen & Sons and another, respondents.
Robert Abrams, Attorney-General (Howard B. Friedland, O. Peter Sherwood, Peter H. Schiff, Jane Lauer Barker and Theresa E. Wolinski of counsel), for Workers' Compensation Board, respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Howard A. Levine at the Appellate Division (142 AD2d 177).